DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga (US-20180284079-A1) (hereinafter Yasunaga) in view of Minoda (JP 4652895 B2) (hereinafter Minoda)
Regarding Claim 1, Yasunaga teaches 
a liquid chromatograph (Title, Par [0026], Figure 1: Liquid Chromatograph) comprising: 
a feeding unit configured to feed a mobile phase prepared for an analysis (Fig 1, Par [0033]: The Liquid Delivery Pump 13a and the container 12a correspond to the feeding unit that feeds a mobile phase prepared for an analysis); 
an analysis flow path provided with an analytical column for separating a sample and a detector for detecting sample components separated with the analytical column (Fig 1: The analysis flow path is the solid line beginning at mixer 14, passing through position valves 15 then 16, passing through analysis column 17, through position valve 100, and ending at detector 101);
a sample injection part configured to inject the sample into the analysis flow path (Fig 1, Par [0034]: The autosampler 70 injects the sample into the analysis flow path); 
Yasunaga fails to teach 
a measurement flow path provided separately from the analysis flow path and provided with a measuring instrument for measuring a preparation state of the mobile phase; and
a status switching unit configured to selectively switch between an analysis state in which all of the mobile phase from the feeding unit flows through the analysis flow path and a measurement state in which at least a part of the mobile phase from the feeding unit flows through the measurement flow path.
Minoda, from the same field of endeavor, discloses
a measurement flow path provided separately from the analysis flow path and provided with a measuring instrument for measuring a preparation state of the mobile phase (Fig 4: The circulation channel 55 is provided separately from the recycling channel 43 and is provided with a measuring instrument 33 for measuring the preparation state of the mobile phase); and
a status switching unit configured to selectively switch between an analysis state in which all of the mobile phase from the feeding unit flows through the analysis flow path and a measurement state in which at least a part of the mobile phase from the feeding unit flows through the measurement flow path (Fig 4: The controller 34 is configured to selectively switch between an analysis state in which all of the mobile phase from the feeding unit flows through the recycling channel 43 and a measurement state in which at least part of the mobile phase from the feeding unit flows through the circulation channel 55)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasunaga with Minoda to include a measurement flow path provided separately from the analysis flow path and provided with a measuring instrument for measuring a preparation state of the mobile phase; and a status switching unit configured to selectively switch between an analysis state in which all of the mobile phase from the feeding unit flows through the analysis flow path and a measurement state in which at least a part of the mobile phase from the feeding unit flows through the measurement flow path in order to determine the preparation state of the mobile phase and to allow the mobile phase to be used as part of the  chromatographic analysis once it has been prepared
Regarding Claim 4, Yasunaga in view of Minoda teaches the limitation of claim 1
Yasunaga further teaches
a mixer configured to homogenize the mobile phase, the mixer being provided on a mobile phase feeding flow path connecting between the feeding unit and the sample injection part (Fig 1, Pars [0033]-[0037]: The mixer 14 is configured to homogenize the mobile phase and is provided on a mobile phase feeding flow path connecting between the pump 13a and the autosampler 70)
Yasunaga fails to teach
wherein an upstream end of the measurement flow path is connected to the mobile phase feeding flow path at a position between the feeding unit and the mixer on the mobile phase feeding flow path, and
wherein the status switching unit is constituted by an on-off valve provided on the mobile phase feeding flow path so as to switch opening and closing of the mobile phase liquid feeding flow path
Minoda, from the same field of endeavor, discloses
wherein an upstream end of the measurement flow path is connected to the mobile phase feeding flow path at a position between the feeding unit and the mixer on the mobile phase feeding flow path (Fig 6: An upstream end of the circulation channel 55 is connected to the replenishing flow path 37 at a position between the pump 39 and the mixer 30 on the replenishing flow path 37), and
wherein the status switching unit is constituted by an on-off valve provided on the mobile phase feeding flow path so as to switch opening and closing of the mobile phase liquid feeding flow path (Fig 6: The status switching unit is constituted by an on-off valve provided on the recycling flow path 43 so as to switch opening and closing of the recycling flow path 43)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasunaga with Minoda such that an upstream end of the measurement flow path is connected to the mobile phase feeding flow path at a position between the feeding unit and the mixer on the mobile phase feeding flow path, and wherein the status switching unit is constituted by an on-off valve provided on the mobile phase feeding flow path so as to switch opening and closing of the mobile phase liquid feeding flow path in order to quickly and accurately determine the preparation state of the mobile phase
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga in view of Minoda, as applied to claim 1 above, and further in view of Herman (EP 2703808 A1) (hereinafter Herman)
Regarding Claim 2, Yasunaga and Minoda teach the limitations of claim 1.
	Yasunaga further teaches
a mixer configured to homogenize the mobile phase, the mixer being provided on a mobile phase feeding flow path connecting between the feeding unit and the sample injection part (Fig 1, Pars [0033]-[0037]: The mixer 14 is configured to homogenize the mobile phase and is provided on a mobile phase feeding flow path connecting between the pump 13a and the autosampler 70)
Yasunaga in view of Minoda fails to teach
wherein the status switching unit is provided to selectively connect the feeding unit to either an analysis flow path side or a measurement flow path side at a position between the feeding unit and the mixer on the mobile phase feeding flow path
Minoda, from the same field of endeavor, discloses
wherein the status switching unit is provided to selectively connect the feeding unit to either an analysis flow path side or a measurement flow path side at a position between the feeding unit and the mixer on the mobile phase feeding flow path (Fig 4: The controller 34 selectively connects the pump 40 to either a recycling channel 43 or a circulation channel 55 at a position between the pump 40 and the mixer 30 on the mobile phase feeding flow path)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasunaga with Minoda such that the status switching unit is provided to selectively connect the feeding unit to either an analysis flow path side or a measurement flow path side at a position between the feeding unit and the mixer on the mobile phase feeding flow path in order to quickly and accurately determine the preparation state of the mobile phase
Yasunaga in view of Minoda fails to teach
	The status switching unit is configured by a three-way valve
	Herman, from the same field of endeavor, discloses
	The status switching unit is configured by a three-way valve (Fig 5, Par [0048]: Three-port valve 41)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasunaga in view of Minoda with Herman such that the status switching unit is configured by a three-way valve in order to selectively switch between two different flow paths
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga in view of Minoda, as applied to claim 1 above, further in view of Tai et al (US 20060193748 A1) (hereinafter Tai), yet still further in view of Herman
Regarding Claim 3, Yasunaga in view of Minoda teaches the limitations of claim 1.
Yasunaga further teaches
a mixer configured to homogenize the mobile phase, the mixer being provided on a mobile phase feeding flow path connecting between the feeding unit and the sample injection part (Fig 1, Pars [0033]-[0037]: The mixer 14 is configured to homogenize the mobile phase and is provided on a mobile phase feeding flow path connecting between the pump 13a and the autosampler 70)
Yasunaga in view of Minoda fails to teach
wherein the status switching unit is configured by a three-way valve provided to selectively connect the feeding unit to either an analysis flow path side or a measurement flow path side at a position between the mixer on the mobile phase feeding flow path and the sample injection part
Tai, from the same field of endeavor, discloses
wherein the status switching unit is provided to selectively connect the feeding unit to either an analysis flow path side or a measurement flow path side at a position between the mixer on the mobile phase feeding flow path and the sample injection part (Fig 1: The splitter selectively connects the pumps 105 to either an analysis flow path side or a secondary flow path side at a position between the mixer 109 and the injector 113; The examiner notes that although the actual naming of the secondary flow path isn’t provided or illustrated in the figure, the splitter would still function to selectively connect between the analysis flow path side and measurement flow path side.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasunaga in view of Minoda with Tai such that the status switching unit is configured to selectively connect the feeding unit to either an analysis flow path side or a measurement flow path side at a position between the mixer on the mobile phase feeding flow path and the sample injection part in order to ensure the proper mixing of the mobile phase prior to mixture with an injected sample.
Yasunaga in view of Minoda and Tai fails to specifically teach
the status switching unit is configured by a three-way valve
Herman, from the same field of endeavor, discloses
the status switching unit is configured by a three-way valve (Fig 5, Par [0048]: Three-port valve 41)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasunaga in view of Minoda and Tai with Herman such that the status switching unit is configured by a three-way valve in order to selectively switch between two fluid flow paths.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga in view of Minoda, as applied to claim 4 above, and further in view of Kimoto et al (US 20100330690 A1) (hereinafter Kimoto)
Regarding Claim 6, Yasunaga in view of Minoda teaches the limitations of  claim 4.
Yasunaga in view of Minoda fails to teach
wherein the measurement flow path is provided with at least one on-off valve, and one of on-off valves is provided at a position downstream of the measuring instrument
Kimoto discloses
wherein the measurement flow path is provided with at least one on-off valve, and one of on-off valves is provided at a position downstream of the measuring instrument (Fig 15: The measurement flow path is provided with at least one valve 118a and is provided at a position downstream of the level sensor 114)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasunaga in view of Minoda with Kimoto such that the measurement flow path is provided with at least one on-off valve, and one of on-off valves is provided at a position downstream of the measuring part in order to control flow through the measurement flow path.
Allowable Subject Matter
Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 5, the closest prior art references teach various limitations found in the claim. The prior art fails to adequately disclose or provide motivation for “wherein an upstream end of the measurement flow path is connected to the mobile phase feeding flow path at a position between the mixer on the mobile phase feeding flow path and the sample injection part” in combination with the remaining limitations.
Regarding Claim 7, the closest prior art references teach various limitations found in the claim. The prior art fails to adequately disclose or provide motivation for “wherein the sample injection part is provided with at least a sampling needle having a base end side configured to be communicated with the feeding unit, a moving mechanism configured to move the sampling needle, and an injection port configured to be communicated with the analysis flow path, wherein an upstream end of the measurement flow path is communicated with a measurement port for connecting the sampling needle by being inserted by a tip of the sampling needle, and wherein the sample injection part is configured to connect the sampling needle to the measurement port and serves a function as the status switching unit.”
Regarding Claims 8-9, they are dependent on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861